Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 01/14/2022. Claims 1-20 are pending in this application. Claims 1, 14 and 17, 18 and 20 are independent claims. This Action is made Final.

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 18-20 are still rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims 18 and 20 do not fall within at least one of the four categories of patent eligible subject matter because computing apparatus [system] in claims 18 and 20 can be interpreted as software per se with broadest reasonable interpretation. Claims 18 and 20 both recite “computing apparatus … comprising at least one processor … ” With BRI, the computing apparatus in claim 18 and 20 is interpreted as computer programs, which is software per se. It’s not clear from the specification that whether the computing apparatus must comprise a hardware such as memory or a hardware processor as a processor can be interpreted as software processor, which is also software program. The examiner suggests amending the computing apparatus in claim 18 to comprise either a hardware processor, a memory or storage to clearly incorporate a hardware device. Thus, claim 19 is rejected for incorporating the deficiency of its independent claim 18.  



Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-9, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Kumar (US PGPub 20110145643), in view of Taillefer (US Patent 8671394), and further in view of Broadfoot (US PGPub 20110145653), in view of Reich (US Patent 10157612), and further in view of Secer (US Patent 7797409).
 
As per Claim 1, Sasin teaches of a method for generating an automated test configured, when executed, to test a system under test comprising one or more computer programs being executed on one or more computer devices, the method comprising the steps of: a) defining a model of the system under test, the system under test comprising a plurality of operational states where at least one operational state has one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states, the model comprising a plurality of model states, wherein at least some of the model states are representative of operational states of the system under test; (Fig. 21C, a test environment for automatically testing a test system in a black-box manner and Col 5, lines 39-55, a test state model generator for generating a test state model of the test system from information on the test system's hardware configuration, from information on the real operating system's possible operating states, from traffic values that indicate transitional probabilities ascertained during the operating system's real application for the operating states, and from the test system's permitted test commands; Col 6, lines 3-20, c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator;) 
c) defining model actions and assigning one or more test description sections to one or more model actions, wherein each test description section comprises one or more operation commands configured, when executed as part of an automated test, to cause a test program to execute one or more operations on the system under test, (Col 5, line 30-Col 6, line 33, (a) generating a number of test cases [descriptions] with test commands [operation commands] which each display a predetermined change in operating state within the test system, having a test case generator; c1) generating a state model [model action] of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information [test descriptions] on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator; c2) successively generating randomly controlled changes in state according to the transitional probabilities within the test state model using a test state model simulator; and c3) generating the test cases' test commands based on the state transitions generated by the test state model simulator and the test commands linked to these state transitions according to the test state model by means of a test state model command generator. In the operational test device and the method according to the invention, a 
e) generating an automated test for execution on the system under test, the generated automated test comprising (Fig. 21C, a test environment for automatically testing a test system in a black-box manner. Col 2, lines 31-34, The automatic test case generator performs an automatic black-box test for the SUT test system in which inputs from one or more ST users, depending on the system environment, are simulated.)
Sasin does not specifically teach, however Kumar teaches of and one or more validation commands operable, when executed as part of an automated test, to determine whether one or more operation commands have been executed correctly; [a sequence of] operation and validation commands defined by the test description sections assigned to the selected sequence of model actions (Par 18, The test framework generates and performs random test actions and verifications, given a user-defined template. Par 21, The test framework architecture is modular in that developers can implement custom code as test actions and verification [validation] commands in a custom module, compiled into an executable file (e.g., DLL-dynamic link library). Par 20, a first step generates the test command script [test description] that contains the deterministic test actions and verifications. A second step actually runs the tests from the test command script, which is equivalent to looking at the test log of a test run and attempting to repeat the exact same actions in the same sequence. Par 68, The script command generator 314 generates the appropriate verification commands [validation commands] based on the test (cluster) model 308. Some verification may involve the use of regular test action commands [operation commands].)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add one or more validation commands operable, when executed as part of an automated he selected sequence of model actions, as conceptually seen from the teaching of Kumar, into that of Sasin because the modification can help select and execute test operation commands and also test verification commands using a script assigned to the model actions to facilitate the system under test.   
Neither Sasin nor Kumar specifically teaches, however Taillefer teaches of b) assigning one or more model actions to one or more model states, wherein each model action is selectable within a respective model state and is representative of one or more executable actions of the system under test; d) selecting, using the model of the system under test, a sequence of model actions; and (col 2, lines 4-19, The test environment of some embodiments of the present invention may provide a user interface to enable users to edit [define] the sequence of test steps [model actions]. The user interface of the present invention may provide visual representations of the test steps in the sequence of test steps. When the users select a test step in the sequence of test steps, the present invention may monitor the selected test step and provides another user interface element associated with the representation of the selected test step to inform the users whether the selected test step is executable in the test environment of the present invention. Col 3, lines 57-66, The test environments in the illustrative embodiment of the present invention provide a graphical user interface that enables users to edit a sequence of test steps for testing the programs and functions of the software tools. The user interface may enable the users to add one or more of the test steps to the sequence of test steps. When a test in the sequence of test steps is selected, the illustrative embodiment of the present invention monitors the selected test step and informs the users whether the selected test step is executable in the test environments. Col 2, lines 45-57, A first user interface element is presented on the display of the electronic device. The first user interface element displays visual representations of a sequence of test steps [model actions to be executed]. When one of the test steps in the sequence of test steps is selected, a second user interface element is provided associated with the representation of the selected test step. The second user interface element informs users whether the selected test step in the sequence of test steps is in a condition executable in the test environment of the test.)
 assigning one or more model actions to one or more model states, wherein each model action is selectable within a respective model state and is representative of one or more executable actions of the system under test; d) selecting, using the model of the system under test, a sequence of model actions, as conceptually seen from the teaching of Taillefer, into that of Sasin and Kumar because the modification can help select a sequence of test steps or model actions in order to test the application model corresponding to the precondition assigned to each test step by validating the condition. 
None of Sasin, Kumar and Taillefer specifically teaches, however Broadfoot teaches of a sequence of operation [and validation] commands defined by the test description sections assigned to the selected sequence of model actions. (Fig. 16 and par 6, On the basis of the specification analysis, the test engineers must define, at step 14, sufficient test sequences, each of which is a sequence of actions that the software under test (SUT) must be able to perform correctly to establish confidence that the software will operate correctly under all operating conditions.  Par 23, Once this is done the verified usage model can be used, with suitable conversion, to create a plurality of test sequences that ultimately can be used to generate a plurality of test cases for testing the SUT. Par 27, Furthermore, the present invention enables the Usage Model to be automatically converted into a Markov model, which is enables generation of test sequences and hence test cases.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add a sequence of operation [and validation commands] defined by the test description sections assigned to the selected sequence of model actions, as conceptually seen from the teaching of Broadfoot, into that of Sasin, Kumar and Taillefer because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 
None of Sasin, Kumar, Taillefer and Broadfoot specifically teaches, however Reich teaches wherein the system under test includes an application, at least some of the operational states comprise pages displayed by the application, and at least some of the model states correspond to the operational states comprising pages displayed by the application (Col 5, lines 50-55, Web applications developed using technologies such as AJAX enable the web application to asynchronously communicate with an external server to send and receive information without interfering with the current state (e.g., display or behavior) of the page being displayed.  Col 8, lines 32-49, For example, agent 116 may facilitate the discovery of information about a state or context of a web page of the web application, which is not readily discernible from querying the DOM of the browser and this information can be used in any suitable way. And Claim 1, whether the web application is in a first context or a second context by using Document Object Model (DOM) events in the web browser to identify at least one marker on a web page of the web application that identifies the web application as being in the first context or the second context, wherein the first context corresponds to a first state of the web application in which a first set of user interface elements is displayed on a first web page of the plurality of web pages of the web application and the second context corresponds to a second state of the web application in which a second set of user interface elements is displayed on a second web page of the plurality of web pages of the web application.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the system under test includes an application, at least some of the operational states comprise pages displayed by the application, and at least some of the model states correspond to the operational states comprising pages displayed by the application, as conceptually seen from the teaching of Reich, into that of Sasin, Kumar, Taillefer and Broadfoot because the modification can help test a sequence of test steps or model actions related to each viewing page corresponding to the precondition assigned to each test step to facilitate the system under test.  
None of Sasin, Kumar, Taillefer, Broadfoot and Reich specifically teaches, however Secer teaches wherein defining the model actions includes specifying, via preconditions associated with the model actions, model actions that are not allowable within the model states and allowing, within the model states, execution of model actions with no preconditions or model actions for which the preconditions met in the model states; (Fig. 8 and Col 9, lines 32-40, Likewise, a user may define one or more state model conditions that the polling gateways will utilize to determine whether a particular state model should be executed. For example, a user may specify that a state model is to be  a state model may only activate upon certain conditions being satisfied, and the user may define such conditions for activation of the state model by activating "Condition" button 909.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add defining the model actions includes specifying, via preconditions associated with the model actions, model actions that are not allowable within the model states and allowing, within the model states, execution of model actions with no preconditions or model actions for which the preconditions met in the model states, as conceptually seen from the teaching of Secer, into that of Sasin, Kumar, Taillefer, Broadfoot and Reich because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to facilitate the system under test. 
As per Claim 2, Sasin teaches of the method according to claim 1, wherein step d) comprises: f) defining a current state of the model; and g) selecting a model action available in the current model state; and h) updating the model based on the previous selection; j) [utilising the one or more test description sections] associated with the selected model action as part of the automated test. (Col 5, lines 39-55, a test state model generator for generating a test state model of the test system from information on the test system's hardware configuration, from information on the real operating system's possible operating states, from traffic values that indicate transitional probabilities ascertained during the operating system's real application for the operating states, and from the test system's permitted test commands; Col 6, lines 3-20, c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator; Col 5, line 30-Col 6, line 33, (a) generating a number of test cases [descriptions] with test commands which each display a predetermined change in operating state within the test system, having a test case generator; c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information [test descriptions] on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator;)
None of Sasin, Kumar and Taillefer specifically teaches, however Broadfoot teaches of i) repeating steps f) to h) for further selections; and wherein step e) comprises: j) [utilising the one or more test description sections] associated with the selected model action as part of the automated test. (Fig. 16 and par 6, On the basis of the specification analysis, the test engineers must define, at step 14, sufficient test sequences, each of which is a sequence of actions that the software under test (SUT) must be able to perform correctly to establish confidence that the software will operate correctly under all operating conditions.  Par 23, Once this is done the verified usage model can be used, with suitable conversion, to create a plurality of test sequences that ultimately can be used to generate a plurality of test cases for testing the SUT. Par 27, Furthermore, the present invention enables the Usage Model to be automatically converted into a Markov model, which is enables generation of test sequences and hence test cases.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add repeating steps f) to h) for further selections; and wherein step e) comprises: j) [utilising the one or more test description sections] associated with the selected model action as part of the automated test, as conceptually seen from the teaching of Broadfoot, into that of Sasin, Kumar and Taillefer because the modification can help select and execute a sequence of test steps or model actions 
As per Claim 3, none of Sasin, Kumar and Taillefer specifically teaches, however Broadfoot teaches of a method according to claim 2, wherein step j) is carried out prior to step i) for each selection of a model action. (Fig. 16 and par 6, On the basis of the specification analysis, the test engineers must define, at step 14, sufficient test sequences, each of which is a sequence of actions that the software under test (SUT) must be able to perform correctly to establish confidence that the software will operate correctly under all operating conditions.  Par 23, Once this is done the verified usage model can be used, with suitable conversion, to create a plurality of test sequences that ultimately can be used to generate a plurality of test cases for testing the SUT. Par 27, Furthermore, the present invention enables the Usage Model to be automatically converted into a Markov model, which is enables generation of test sequences and hence test cases. It’s obvious to define and generate the test cases and model actions [states] before generating and executing the test commands for each mode actions/states.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add step j) is carried out prior to step i) for each selection of a model action, as conceptually seen from the teaching of Broadfoot, into that of Sasin, Kumar and Taillefer because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 
As per Claim 4, Sasin teaches of a method according to claim 2, wherein step j) is carried out after a sequence of model actions has been selected. (Col 5, line 30-Col 6, line 33, (a) generating a number of test cases [descriptions] with test commands which each display a predetermined change in operating state within the test system, having a test case generator; c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information [test descriptions] on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic 
As per Claim 5. None of Sasin, Kumar and Broadfoot specifically teaches, however Taillefer teaches of a method according to claim 1, wherein one or more model actions are operable, when selected, to transition the model between model states.  (col 2, lines 4-19, The test environment of some embodiments of the present invention may provide a user interface to enable users to edit the sequence of test steps. The user interface of the present invention may provide visual representations of the test steps in the sequence of test steps. When the users select a test step in the sequence of test steps, the present invention may monitor the selected test step and provides another user interface element associated with the representation of the selected test step to inform the users whether the selected test step is executable in the test environment of the present invention. Col 3, lines 57-66, The test environments in the illustrative embodiment of the present invention provide a graphical user interface that enables users to edit a sequence of test steps for testing the programs and functions of the software tools. The user interface may enable the users to add one or more of the test steps to the sequence of 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add b) defining one or more selectable model actions, wherein each model action is representative of one or more executable actions of the system under test, one or more model actions are associated with one or more model states and one or more model actions are operable, when selected, to transition the model between model states; d) selecting a sequence of model actions, as conceptually seen from the teaching of Taillefer, into that of Sasin, Kumar and Broadfoot because the modification can help select a sequence of test steps or model actions in order to test the application model corresponding to the precondition assigned to each test step by validating the condition. 
As per Claim 6. Sasin teaches of the method according to claim 1, wherein a plurality of test description sections is assigned to a single model action. (Col 5, line 30-Col 6, line 33, (a) generating a number of test cases [descriptions] with test commands which each display a predetermined change in operating state within the test system, having a test case generator; c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information [test descriptions] on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator; c2) successively generating randomly controlled changes in state according to the transitional probabilities within the test state model using a test state As per Claim 7, Sasin teaches of The method according to claim 6, wherein one of the test description sections is selected from the plurality of test description sections when the model action is selected. (Col 5, line 30-Col 6, line 33, (a) generating a number of test cases [descriptions] with test commands which each display a predetermined change in operating state within the test system, having a test case generator; c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information [test descriptions] on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator; c2) successively generating randomly controlled changes in state according to the transitional probabilities within the test state model using a test state model simulator; and c3) generating the test cases' test commands based on the state transitions generated by the test state model simulator and the test commands linked to these state transitions according to the test state model by means of a test state model command generator. The test state model is generated on the basis of information on the test system's hardware configuration and available operating means, from information on the test system's possible operating states during real use, from test commands needed to bring about these operating states, and from traffic values which display transitional probabilities ascertained during application between the states.)As per Claim 8. Sasin teaches of the method according to claim 1, wherein a model action is representative of a plurality of executable actions on the system under test. (Col 5, lines 39-55, a test state model generator for generating a test state model of the test system from information on the test system's hardware configuration, from information on the real operating system's possible operating states, from traffic values that indicate transitional probabilities ascertained during the operating system's real application for the operating states, and from the test system's permitted test commands; Col 6, lines 3-20, c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator;)
As per Claim 9. Sasin teaches of the method according to claim 8, wherein a single test description section is associated with said model action, the test description section comprising one or more operation commands configured, when executed, to cause the test computer system to execute one or more operations on the system under test associated with the said plurality of executable actions. (Col 5, line 30-Col 6, line 33, (a) generating a number of test cases [descriptions] with test commands which each display a predetermined change in operating state within the test system, having a test case generator; c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information [test descriptions] on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator; c2) successively generating randomly controlled changes in state according to the transitional probabilities within the test state model using a test state model simulator; and c3) generating the test cases' test commands based on the state transitions generated by the test state model simulator and the test 
As per Claim 14, Sasin teaches of a method of automated testing, the method comprising: m) generating a sequence of operation commands for execution on the system under test in accordance with the method of claim 1; n) executing the sequence of operations to execute one or more executable actions of the system under test as part of an automated test. (Col 5, line 30-Col 6, line 33, (a) generating a number of test cases [descriptions] with test commands which each display a predetermined change in operating state within the test system, having a test case generator; c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information [test descriptions] on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator; c2) successively generating randomly controlled changes in state according to the transitional probabilities within the test state model using a test state model simulator; and c3) generating the test cases' test commands based on the state transitions generated by the test state model simulator and the test commands linked to these state transitions according to the test state model by means of a test state model command generator. In the operational test device and the method according to the invention, a test case generator generates test commands according to the states--which have been passed through--of the test system's test state model simulated in a Monte-Carlo simulation. The test state model is generated on the basis of 

As per Claim 16, neither Sisin nor Broadfoot specifically teaches, however Taillefer teaches of The method according to claim 14, wherein step n) comprises executing the sequence of operations on the system under test after all model actions in the sequence have been selected. (col 2, lines 4-19, The test environment of some embodiments of the present invention may provide a user interface to enable users to edit the sequence of test steps. The user interface of the present invention may provide visual representations of the test steps in the sequence of test steps. When the users select a test step in the sequence of test steps, the present invention may monitor the selected test step and provides another user interface element associated with the representation of the selected test step to inform the users whether the selected test step is executable in the test environment of the present invention. Col 3, lines 57-66, The test environments in the illustrative embodiment of the present invention provide a graphical user interface that enables users to edit a sequence of test steps for testing the programs and functions of the software tools. The user interface may enable the users to add one or more of the test steps to the sequence of test steps. When a test in the sequence of test steps is selected, the illustrative embodiment of the present invention monitors the selected test step and informs the users whether the selected test step is executable in the test environments. Col 2, lines 45-57, A first user interface element is presented on the display of the electronic device. The first user interface element displays visual representations of a sequence of test steps [model actions to be executed]. When one of the test steps in the sequence of test steps is selected, a second user interface element is provided associated with the representation of the selected test step. The second user interface element informs users whether the selected test step in the sequence of test steps is in a condition executable in the test environment of the test)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that step n) comprises executing the sequence of operations on the system under test , as conceptually seen from the teaching of Taillefer, into that of Sisin and Broadfoot because the modification can help select a sequence of test steps or model actions in order to test the application model corresponding to the precondition assigned to each test step by validating the condition. 
Re Claim 17, it is a product claim, having similar limitations of claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 1.

Re Claim 18, it is a system claim, having similar limitations of claim 1. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 1.
As per Claim 19, neither Sasin nor Taillefer specifically teaches, however Broadfoot teaches of computing apparatus according to claim 18, further configured to execute the automated test on the system under test. (col 2, lines 4-19, The test environment of some embodiments of the present invention may provide a user interface to enable users to edit the sequence of test steps. The user interface of the present invention may provide visual representations of the test steps in the sequence of test steps. When the users select a test step in the sequence of test steps, the present invention may monitor the selected test step and provides another user interface element associated with the representation of the selected test step to inform the users whether the selected test step is executable in the test environment of the present invention. Col 3, lines 57-66, When a test in the sequence of test steps is selected, the illustrative embodiment of the present invention monitors the selected test step and informs the users whether the selected test step is executable in the test environments. Col 2, lines 45-57, A first user interface element is presented on the display of the electronic device. The first user interface element displays visual representations of a sequence of test steps [model actions to be executed].)
Sasin, Taillefer and Broadfoot because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 
7. Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Kumar (US PGPub 20110145643), in view of Taillefer (US Patent 8671394), in view of Broadfoot (US 20110145653), in view of Reich (US Patent 10157612), and further in view of Secer (US Patent 7797409), and further in view of Shankar (US PGPub 20130212054).
As per Claim 10, none of Sasin, Kumar, Taillefer and Broadfoot specifically teaches, however Shankar teaches of a method according to claim 1, wherein one or more model actions comprise at least one data parameter, wherein the or each data parameter comprises a variable to be input to an executable action of the system under test. (par 14, According to table 102, for example, if the state machine is currently in source state S1 and condition C12 is satisfied, then the state machine takes action A12 at the time it transitions to state S2. Actions A11 through A22 may assign a value to a variable, generate an event, etc. and par 17, Actions A11 through A22 may assign a value to a variable, generate an event, etc. In one embodiment, table 112 may exclude action fields, for example. Par 42, A subsystem block may be a masked subsystem block that is configured to have a logical workspace that contains variables only readable and writeable by elements contained by the subsystem block. Par 44, The lines [between blocks] may represent signals (e.g., to specify input/output relations between blocks or to specify execution dependencies between blocks such as function calls), variables (e.g., to specify information shared between blocks), physical connections (e.g., to specify electrical wires, pipes with volume flow, rigid mechanical connections, etc.), etc. The attributes [parameters] may consist of meta 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that one or more model actions comprise at least one data parameter, wherein the or each data parameter comprises a variable to be input to an executable action of the system under test, as conceptually seen from the teaching of Shankar, into that of Sasin, Kumar, Taillefer and Broadfoot because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. As per Claim 11, none of Sasin, Taillefer and Broadfoot specifically teaches, however Shankar teaches of a method according to claim 10, wherein the or each data parameter is entered into the operation commands of the or each test description section associated with a respective model action. (par 14, According to table 102, for example, if the state machine is currently in source state S1 and condition C12 is satisfied, then the state machine takes action A12 at the time it transitions to state S2. Actions A11 through A22 may assign a value to a variable, generate an event, etc. and par 17, Actions A11 through A22 may assign a value to a variable, generate an event, etc. In one embodiment, table 112 may exclude action fields, for example. Par 42, A subsystem block may be a masked subsystem block that is configured to have a logical workspace that contains variables only readable and writeable by elements contained by the subsystem block. Par 44, The lines [between blocks] may represent signals (e.g., to specify input/output relations between blocks or to specify execution dependencies between blocks such as function calls), variables (e.g., to specify information shared between blocks), physical connections (e.g., to specify electrical wires, pipes with volume flow, rigid mechanical connections, etc.), etc. The attributes [parameters] may consist of meta information such as sample times, dimensions, complexity (whether there is an imaginary component to a value), data type, etc. associated with the model elements.)
 that data parameter is entered into the operation commands of the or each test description section associated with a respective model action, as conceptually seen from the teaching of Shankar, into that of Sasin, Taillefer and Broadfoot because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. As per Claim 12, none of Sasin, Taillefer and Broadfoot specifically teaches, however Shankar teaches of a method according to claim 10, wherein a data parameter may comprise one or more of the following: one or more numerical value; a numerical range; a set; a character string; or a true/false variable. (par 14, According to table 102, for example, if the state machine is currently in source state S1 and condition C12 is satisfied, then the state machine takes action A12 at the time it transitions to state S2. Actions A11 through A22 may assign a value to a variable, generate an event, etc. and Par 44, The lines [between blocks] may represent signals (e.g., to specify input/output relations between blocks or to specify execution dependencies between blocks such as function calls), variables (e.g., to specify information shared between blocks), Par 13, Conditions C11 through C22 may include Boolean conditions, for example.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add one or more numerical value; a numerical range; a set; a character string; or a true/false variable, as conceptually seen from the teaching of Shankar, into that of Sasin, Taillefer, Broadfoot, Aldrich and Kurshan because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. As per Claim 13. none of Sasin, Taillefer and Broadfoot specifically teaches, however Shankar teaches of one or more data parameters may comprise a plurality of different values. (par 14, According to table 102, for example, if the state machine is currently in source state S1 and condition C12 is satisfied, then the state machine takes action A12 at the time it transitions to state S2. Actions A11 through A22 may assign a value to a variable, generate an event, etc. and Par 44, The lines [between blocks] may represent signals (e.g., to specify input/output relations between blocks or to specify execution dependencies between blocks such as function calls), variables (e.g., to specify information shared between blocks),)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that one or more data parameters may comprise a plurality of different values, as conceptually seen from the teaching of Shankar, into that of Sasin, Taillefer and Broadfoot because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 8. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Taillefer (US Patent 8671394), in view of Broadfoot (US 20110145653), in view of Reich (US Patent 10157612), and further in view of Secer (US Patent 7797409), and further in view of Saji (US PGPub 20120180028).
As per Claim 15, none of Sasin, Taillefer and Broadfoot specifically teaches, however Saji teaches of The method according to claim 14, wherein step n) is carried out after each selection of a model action such that step n) comprises executing one or more operations associated with a selected model action on the system under test prior to selection of a subsequent model action. (Par 91, As described above, the workflow creating apparatus 10 according to the embodiment determines an operational task from the state before and after execution of a task of a workflow executed under the tes environment 40 and then 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that step n) is carried out after each selection of a model action such that step n) comprises executing one or more operations associated with a selected model action on the system under test prior to selection of a subsequent model action, as conceptually seen from the teaching of Saji, into that of Sasin, Taillefer and Broadfoot because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 

9. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Kumar (US PGPub 20110145643), in view of Taillefer (US Patent 8671394), in view of Broadfoot (US PGPub 20110145653), and further in view of Secer (US Patent 7797409).
As per Claim 20,  Sasin teaches of Computing apparatus operable to test a system under test comprising one or more computer programs being executed on one or more computer devices, the computing apparatus being configured to: a) utilise a model of the system under test, the system under test comprising a plurality of operational states where at least one operational state has one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states, the model comprising a plurality of model states, at least some of the model states being representative of operational states of the system under test; (Col 5, lines 39-55, a test state model generator for generating a test state model of the test system from information on the test system's hardware configuration, from information on the real for the operating states, and from the test system's permitted test commands; Col 6, lines 3-20, c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator; Col 5, line 30-Col 6, line 33, (a) generating a number of test cases [descriptions] with test commands which each display a predetermined change in operating state within the test system, having a test case generator; c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information [test descriptions] on the test commands necessary for bringing about changes in operating state within the test system)
and d) execute the automated test on the system under test. (Fig. 21C, a test environment for automatically testing a test system in a black-box manner. Col 2, lines 31-34, The automatic test case generator performs an automatic black-box test for the SUT test system in which inputs from one or more ST users, depending on the system environment, are simulated.)
Sasin does not specifically teach, however Taillefer teaches of b) select, using the model, a sequence of one or more selectable model actions, wherein each model action is assigned to one or more model states and is representative of one or more executable actions of the system under test; (col 2, lines 4-19, The test environment of some embodiments of the present invention may provide a user interface to enable users to edit the sequence of test steps. The user interface of the present invention may provide visual representations of the test steps in the sequence of test steps. When the users select a test step in the sequence of test steps, the present invention may monitor the selected test step and provides another user interface element associated with the representation of the selected test step to inform the users whether the selected test step is executable in the test environment of the present invention. Col 3, lines 57-66, The test environments in the illustrative embodiment of the present 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add b) defining one or more selectable model actions, wherein each model action is representative of one or more executable actions of the system under test, one or more model actions are associated with one or more model states and one or more model actions are operable, when selected, to transition the model between model states; d) selecting a sequence of model actions, as conceptually seen from the teaching of Taillefer, into that of Sasin because the modification can help select a sequence of test steps or model actions in order to test the application model corresponding to the precondition assigned to each test step by validating the condition. 
Neither Sasin nor Taillefer specifically teaches, however Kumar teaches of c) generating an automated test comprising [a sequence of] operation and validation commands defined by the one or more test description sections assigned to the selected sequence of model actions; (Par 18, The test framework generates and performs random test actions and verifications, given a user-defined template. Par 21, The test framework architecture is modular in that developers can implement custom code as test actions and verification [validation] commands in a custom module, compiled into an executable file (e.g., DLL-dynamic link library). Par 20, a first step generates the test command script [test description] that contains the deterministic test actions and verifications. A second step actually runs the tests from the 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add one or more validation commands operable, when executed as part of an automated test, to determine whether one or more operation commands have been executed correctly; [a sequence of] operation and validation commands defined by the test description sections assigned to the selected sequence of model actions, as conceptually seen from the teaching of Kumar, into that of Sasin and Taillefer because the modification can help select and execute test operation commands and also test verification commands using a script assigned to the model actions to facilitate the system under test.   
None of Sasin, Taillefer and Kumar specifically teaches, however Broadfoot teaches of a sequence of operation [and validation] commands … assigned to the selected sequence of model actions. (Fig. 16 and par 6, On the basis of the specification analysis, the test engineers must define, at step 14, sufficient test sequences, each of which is a sequence of actions that the software under test (SUT) must be able to perform correctly to establish confidence that the software will operate correctly under all operating conditions.  Par 23, Once this is done the verified usage model can be used, with suitable conversion, to create a plurality of test sequences that ultimately can be used to generate a plurality of test cases for testing the SUT. Par 27, Furthermore, the present invention enables the Usage Model to be automatically converted into a Markov model, which is enables generation of test sequences and hence test cases.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add a sequence of operation [and validation commands] defined by the test description sections assigned to the selected sequence of model actions, as conceptually seen from the teaching of Broadfoot, into that of Sasin, Kumar and Taillefer because the modification can help select and execute a 
None of Sasin, Kumar, Taillefer and Broadfoot specifically teaches, however Secer teaches wherein defining the model actions includes specifying, via preconditions associated with the model actions, model actions that are not allowable within the model states and allowing, within the model states, execution of model actions with no preconditions or model actions for which the preconditions met in the model states; (Fig. 8 and Col 9, lines 32-40, Likewise, a user may define one or more state model conditions that the polling gateways will utilize to determine whether a particular state model should be executed. For example, a user may specify that a state model is to be executed only for a particular type of network element (e.g., routers located in Dallas. The state model may then be distributed to all polling gateways, and only those for which the defined state model condition is satisfied will execute the state model. Col 8, lines 49-58, Thus, it may be desirable for an administrator to specify that a transition is to occur from one state to another only upon the occurrence of a particular number of "violations." For instance, continuing with the above example, an administrator may desire to trigger a transition only if the network element fails to respond to three consecutive polls. As described above, a state model may only activate upon certain conditions being satisfied, and the user may define such conditions for activation of the state model by activating "Condition" button 909.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add defining the model actions includes specifying, via preconditions associated with the model actions, model actions that are not allowable within the model states and allowing, within the model states, execution of model actions with no preconditions or model actions for which the preconditions met in the model states, as conceptually seen from the teaching of Secer, into that of Sasin, Kumar, Taillefer and Broadfoot because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to facilitate the system under test. 


Response to Arguments



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/JAE U JEON/Primary Examiner, Art Unit 2193